Citation Nr: 0636385	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1983 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After reviewing the claims folder, the Board finds that the 
claimant has not been properly notified of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes that the veteran's December 2003 
claim espouses only a secondary connection theory, and that a 
January 2004 letter sent to the veteran does provide proper 
VCAA notice regarding the information and evidence necessary 
to warrant entitlement to service connection based on such a 
theory.  However, as evidenced by the May 2004 rating 
decision and March 2005 statement of the case, the RO also 
considered the veteran's claim under a direct service 
connection theory.  There is nothing associated with the 
claims folder indicating that the veteran was ever provided 
proper VCAA notice regarding the information and evidence 
necessary to substantiate the claim under a direct service 
connection theory.  Therefore, the Board concludes that this 
case must be remanded for compliance with the required notice 
and duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

In addition to inadequate VCAA notice, the Board notes that 
at his March 2004 VA examination, the veteran reported 
receiving treatment from and being hospitalized numerous 
times for depression at the following institutions:  Two 
Rivers Psychiatric Hospital, Charter, Regional Baptist 
Medical Center, Trinity, and Park Land Hospital.  The veteran 
also noted that he was hospitalized in St. Louis, Missouri, 
and Alton, Illinois, several times.  Finally, he indicated 
that he has been receiving Social Security benefits for 
depression since 1989.

None of these private medical records or Social Security 
Administration records are associated with the claims folder, 
nor is there any indication that attempts to retrieve these 
records were futile.  Thus, the Board concludes that in order 
to fulfill VA's duty to assist the veteran, appropriate 
attempts to retrieve these records must be made.  See 
38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish direct 
service connection.  See Dingess, supra.  

2. Contact the veteran and ask him to 
provide addresses and dates of treatment 
for Two Rivers Psychiatric Hospital, 
Charter, Regional Baptist Medical Center, 
Trinity, and Park Land Hospital.  The 
veteran should also be asked to provide the 
names, addresses, and dates of treatment 
for any facilities that treated or 
hospitalized him in St. Louis, Missouri, 
and Alton, Illinois.  After securing the 
necessary releases, obtain these records.

3. Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.

4. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


